UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811 - 0523 The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/14 FORM N-CSR Item 1. Reports to Stockholders. The Dreyfus Fund Incorporated ANNUAL REPORT December 31, 2014 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 25 Report of Independent Registered Public Accounting Firm 26 Important Tax Information 27 Information About the Renewal of the Funds Management Agreement 32 Board Members Information 35 Officers of the Fund FOR MORE INFORMATION Back Cover The Dreyfus Fund Incorporated The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for The Dreyfus Fund Incorporated, covering the 12-month period from January 1, 2014, through December 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. While U.S. equities’ 2014 gains fell short of their impressive 2013 performance, some broad measures of stock market performance posted their sixth consecutive year of positive results. Investor sentiment remained strong in an environment of sustained economic growth, rising corporate profits, muted inflation, and historically low interest rates. It also is noteworthy that stocks advanced despite persistent headwinds stemming from a sluggish global economy, which was characterized by economic weakness in Europe, Japan and China; intensifying geopolitical conflicts; and plummeting commodity prices. Many economists appear to be optimistic about the prospects for 2015. Our own analysts agree and, in light of the ongoing benefits of low interest rates and depressed energy prices, see the potential for a somewhat faster pace of global growth in 2015 than in 2014. U.S. economic growth also seems poised to accelerate, largely due to the fading of drags from tight fiscal policies adopted in the wake of the Great Recession. Of course, a number of risks to U.S. and global economic growth remain, and changing conditions in 2015 are likely to benefit some industry groups more than others. That’s why we urge you to talk regularly with your financial advisor about the potential impact of macroeconomic developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation January 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2014, through December 31, 2014, as provided by Sean P. Fitzgibbon, David Sealy and Barry K. Mills, Primary Portfolio Managers Market and Fund Performance Overview For the 12-month period ended December 31, 2014,The Dreyfus Fund Incorporated produced a total return of 9.47%. 1 In comparison, the Standard & Poor’s 500 ® Composite Stock Price Index (“S&P 500 Index”), the fund’s benchmark, provided a total return of 13.66% for the same period. 2 U.S. stocks advanced during 2014 in response to sustained domestic economic growth and strong corporate earnings. The fund participated in the market’s gains to a significant degree, but shortfalls in the utilities, financials, consumer staples, industrials, and consumer discretionary sectors caused it to lag the benchmark. The Fund’s Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Current income is a secondary goal.To pursue these goals, the fund primarily invests in common stocks issued by U.S. companies.The fund may invest up to 20% of its assets in foreign securities. In choosing stocks we focus on large-capitalization U.S. companies with strong positions in their industries and catalysts that can trigger a price increase. We use fundamental analysis to create a broadly diversified portfolio composed of a blend of growth stocks, value stocks, and stocks that exhibit characteristics of both investment styles. We select stocks based on how shares are priced relative to the underlying company’s perceived intrinsic worth, the sustainability or growth of earnings or cash flow, and the company’s financial health. Stocks Climbed Despite Global Headwinds U.S. stocks began 2014 in the midst of a rally fueled by falling unemployment and intensifying manufacturing activity, but they gave up some of their gains in January when concerns arose regarding economic and political instability in the emerging markets. In addition, U.S. GDP contracted at an annualized 2.1% rate over the first quarter of 2014 due to the dampening effects of severe winter weather. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Equities began to rebound in February, and the S&P 500 Index climbed to new highs through June as it became clear that the economic recovery was back on track. Investors also responded positively to expectations that inflation and short-term interest rates would stay low.The U.S. economy rebounded at a robust 4.6% annualized rate during the second quarter. The market encountered renewed volatility in July and September due to concerns that a faltering global economy might derail the U.S. expansion.After a bout of heightened volatility, investors appeared to shrug off these concerns when corporate earnings stayed strong and domestic economic data proved solid, including an estimated 5.0% annualized GDP growth rate for the third quarter. Stocks generally rebounded, but newly risk-averse investors turned from growth companies in favor of very large, traditionally defensive stocks with high dividend yields. Multiple Factors Drove Relative Performance Our bottom-up analysis determined that increasingly rich valuations for many slow growing, high-yielding stocks were unsupported by underlying fundamentals. Accordingly, we found few attractive investments in the utilities sector or among real estate investment trusts (REITs) in the financials sector. Underweighted exposure to these two areas accounted for a substantial share of the fund’s relative underperformance. Disappointing stock selections undermined relative results in the consumer staples sector, where food retailer Whole Foods Market experienced decelerating sales growth, and tobacco maker Philip Morris International struggled with foreign currency exposures. Among industrial companies, notably weak performers included construction and engineering firm Fluor, aerospace parts maker Precision Castparts, and housing materials manufacturer Owens Corning. In the consumer discretionary sector, disappointments included online entertainment provider Netflix , internet retail giant Amazon.com , media company Twenty-First Century Fox , and casino operator Las Vegas Sands . On a more positive note, the fund enhanced relative returns in the information technology sector by avoiding some of the benchmark’s weaker names. Instead, we invested in several strong performers, including software developers Microsoft and Concur Technologies , storage specialist Western Digital, semiconductor manufacturer 4 Applied Materials, social media firm Facebook, and consumer products giant Apple. The fund further boosted relative performance by holding relatively light exposure to telecommunications services companies, which generally faced intensifying competitive pressures and pricing challenges.Top performers in other areas ranged from apparel retailer Under Armour and home improvement chain Home Depot to transportation firm Union Pacific and biotechnology developers Celgene and Biogen Idec. Emphasizing U.S.-Centric Businesses In light of the U.S. economy’s strength and corresponding weakness in overseas economies, we have continued to identify investment opportunities among companies positioned to benefit from the domestic economic recovery.As of year-end, we believe that we have found a relatively large number of atractive opportunities among companies in the information technology, financials, health care, and consumer discretionary sectors. We have found fewer stocks meeting our criteria among dividend-paying utilities and telecommunications services companies, where valuations appear unsustainable. The fund has also maintained relatively light positions in consumer staples, energy, and materials stocks in light of global economic uncertainty and weak commodity prices. January 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 ® Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in an index. The Fund 5 Comparison of change in value of $10,000 investment in The Dreyfus Fund Incorporated and the Standard & Poor’s 500 Composite Stock Price Index Average Annual Total Returns as of 12/31/14 1 Year 5 Years 10 Years Fund % % % Standard & Poor’s 500 Composite Stock Price Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in The Dreyfus Fund Incorporated on 12/31/04 to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in The Dreyfus Fund Incorporated from July 1, 2014 to December 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2014 Expenses paid per $1,000 † $3.81 Ending value (after expenses) $1,044.30 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2014 Expenses paid per $1,000 † $3.77 Ending value (after expenses) $1,021.48 † Expenses are equal to the fund’s annualized expense ratio of .74%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS December 31, 2014 Common Stocks—99.3% Shares Value ($) Automobiles & Components—1.6% Delphi Automotive 335,460 Banks—8.2% Bank of America 2,385,590 42,678,205 Citigroup 431,170 23,330,609 JPMorgan Chase & Co. 326,470 20,430,493 Wells Fargo & Co. 709,300 38,883,826 Capital Goods—8.2% Danaher 236,770 20,293,557 Fluor 301,370 18,272,063 Honeywell International 247,250 24,705,220 Owens Corning 350,320 12,544,959 Pentair 232,170 15,420,731 Precision Castparts 90,670 21,840,590 Raytheon 113,910 12,321,645 Commercial & Professional Services—1.3% Tyco International 447,765 Consumer Durables & Apparel—5.1% Newell Rubbermaid 454,888 17,326,684 NIKE, Cl. B 297,860 28,639,239 PVH 144,530 18,524,410 Under Armour, Cl. A 190,210 a 12,915,259 Diversified Financials—7.0% Ameriprise Financial 140,700 18,607,575 CBOE Holdings 270,410 17,149,402 Intercontinental Exchange 66,110 14,497,262 Morgan Stanley 372,480 14,452,224 Navient 665,820 14,388,370 Voya Financial 634,440 26,887,567 Energy—7.1% Anadarko Petroleum 222,630 18,366,975 EOG Resources 185,900 17,115,813 8 Common Stocks (continued) Shares Value ($) Energy (continued) Kinder Morgan 498,186 21,078,250 Occidental Petroleum 317,410 25,586,420 Schlumberger 303,360 25,909,978 Food & Staples Retailing—1.5% CVS Health 229,970 Food, Beverage & Tobacco—4.2% Coca-Cola Enterprises 390,990 17,289,578 Mondelez International, Cl. A 447,575 16,258,162 PepsiCo 314,730 29,760,869 Health Care Equipment & Services—5.5% McKesson 111,970 23,242,733 Medtronic 229,160 16,545,352 UnitedHealth Group 295,110 29,832,670 Universal Health Services, Cl. B 131,770 14,660,730 Household & Personal Products—2.4% Colgate-Palmolive 266,027 18,406,408 Estee Lauder, Cl. A 228,418 17,405,452 Insurance—4.1% Hartford Financial Services Group 722,100 30,104,349 Marsh & McLennan 289,470 16,569,263 Prudential Financial 171,790 15,540,123 Materials—2.8% LyondellBasell Industries, Cl. A 168,790 13,400,238 Martin Marietta Materials 121,960 13,454,627 Vulcan Materials 241,318 15,861,832 Media—2.6% Interpublic Group of Companies 893,200 18,551,764 Viacom, Cl. B 281,190 21,159,547 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences—9.9% Biogen Idec 83,970 a 28,503,617 Bristol-Myers Squibb 477,080 28,162,032 Celgene 252,657 a 28,262,212 Gilead Sciences 201,390 a 18,983,021 Perrigo Company 163,750 27,372,450 Vertex Pharmaceuticals 156,340 a 18,573,192 Retailing—3.3% Home Depot 292,260 30,678,532 Priceline Group 16,890 a 19,258,147 Semiconductors & Semiconductor Equipment—.9% Applied Materials 574,380 Software & Services—15.4% Alibaba Group Holding, ADR 193,660 20,129,020 Automatic Data Processing 245,690 20,483,175 Facebook, Cl. A 380,880 a 29,716,258 Google, Cl. A 32,178 a 17,075,577 Google, Cl. C 47,163 a 24,826,603 LinkedIn, Cl. A 53,060 a 12,188,413 MasterCard, Cl. A 364,800 31,431,168 Microsoft 990,390 46,003,616 salesforce.com 332,360 a 19,712,272 Symantec 470,840 12,079,400 Technology Hardware & Equipment—6.6% Apple 651,780 71,943,476 SanDisk 127,470 12,489,511 Western Digital 146,050 16,167,735 Transportation—1.6% Union Pacific 198,390 Total Common Stocks (cost $1,138,042,627) 10 Other Investment—.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,581,775) 10,581,775 b Total Investments (cost $1,148,624,402) % Cash and Receivables (Net) .0 % Net Assets % ADR—American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Software & Services 15.4 Retailing 3.3 Pharmaceuticals, Materials 2.8 Biotech & Life Sciences 9.9 Media 2.6 Banks 8.2 Household & Personal Products 2.4 Capital Goods 8.2 Automobiles & Components 1.6 Energy 7.1 Transportation 1.6 Diversified Financials 7.0 Food & Staples Retailing 1.5 Technology Hardware & Equipment 6.6 Commercial & Professional Services 1.3 Health Care Equipment & Services 5.5 Semiconductors & Consumer Durables & Apparel 5.1 Semiconductor Equipment .9 Food, Beverage & Tobacco 4.2 Money Market Investment .7 Insurance 4.1 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES December 31, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 1,138,042,627 1,508,380,236 Affiliated issuers 10,581,775 10,581,775 Cash 223,472 Dividends receivable 1,623,936 Receivable for shares of Common Stock subscribed 6,754 Prepaid expenses 18,401 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 937,587 Payable for shares of Common Stock redeemed 279,552 Interest payable—Note 2 206 Accrued expenses 109,109 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,147,524,271 Accumulated undistributed investment income—net 1,359,569 Accumulated net realized gain (loss) on investments 286,671 Accumulated net unrealized appreciation (depreciation) on investments 370,337,609 Net Assets ($) Shares Outstanding (500 million shares of $1 par value Common Stock authorized) 130,613,904 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended December 31, 2014 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 20,537,792 Affiliated issuers 6,116 Income from securities lending—Note 1(b) 3,614 Total Income Expenses: Management fee—Note 3(a) 9,803,052 Shareholder servicing costs—Note 3(b) 821,540 Directors’ fees and expenses—Note 3(c) 392,382 Professional fees 127,768 Custodian fees—Note 3(b) 87,048 Prospectus and shareholders’ reports 48,213 Registration fees 30,730 Loan commitment fees—Note 2 11,663 Interest expense—Note 2 336 Miscellaneous 26,442 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (1,674 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 138,492,253 Net unrealized appreciation (depreciation) on investments (10,240,053 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2014 2013 Operations ($): Investment income—net 9,200,022 10,367,727 Net realized gain (loss) on investments 138,492,253 123,266,586 Net unrealized appreciation (depreciation) on investments (10,240,053 ) 209,386,314 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (9,201,602 ) (10,419,078 ) Net realized gain on investments (158,109,932 ) (109,424,442 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 49,023,400 246,442,072 Dividends reinvested 153,462,241 109,113,314 Cost of shares redeemed (131,191,601 ) (111,030,111 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,478,073,392 1,010,371,010 End of Period Undistributed investment income—net 1,359,569 1,362,847 Capital Share Transactions (Shares): Shares sold 4,115,692 21,716,135 Shares issued for dividends reinvested 13,027,312 9,359,303 Shares redeemed (10,812,864 ) (9,895,852 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended December 31, 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 11.89 9.80 8.44 8.99 7.80 Investment Operations: Investment income—net a .07 .10 .12 .10 .07 Net realized and unrealized gain (loss) on investments 1.05 3.04 1.36 (.55 ) 1.19 Total from Investment Operations 1.12 3.14 1.48 (.45 ) 1.26 Distributions: Dividends from investment income—net (.07 ) (.10 ) (.12 ) (.10 ) (.07 ) Dividends from net realized gain on investments (1.31 ) (.95 ) — — — Total Distributions (1.38 ) (1.05 ) (.12 ) (.10 ) (.07 ) Net asset value, end of period 11.63 11.89 9.80 8.44 8.99 Total Return (%) 9.47 32.33 17.58 (5.05 ) 16.30 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .75 .74 .75 .77 .78 Ratio of net expenses to average net assets .75 .74 .75 .77 .78 Ratio of net investment income to average net assets .61 .85 1.30 1.11 .84 Portfolio Turnover Rate 44.19 72.91 56.38 67.60 60.06 Net Assets, end of period ($ x 1,000) 1,519,508 1,478,073 1,010,371 940,107 1,041,526 a Based on average shares outstanding. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: The Dreyfus Fund Incorporated (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek long-term capital growth consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unad- 16 justed quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. 18 The following is a summary of the inputs used as of December 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 1,488,251,216 — — Equity Securities— Foreign Common Stocks † 20,129,020 — — Mutual Funds 10,581,775 — — † See Statement of Investments for additional detailed categorizations. At December 31, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended December 31, 2014, The Bank of New York Mellon earned $1,204 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended December 31, 2014, were as follows: Affiliated Investment Value Value Net Company 12/31/2013($) Purchases ($) Sales ($) 12/31/2014($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,531,977 242,525,011 233,475,213 10,581,775 .7 Dreyfus Institutional Cash Advantage Fund — 67,674,998 67,674,998 — — Total .7 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such 20 gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended December 31, 2014, the fund did not incur any interest or penalties. Each tax year in the four-year period ended December 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2014, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,359,569, undistributed capital gains $12,510,049 and unrealized appreciation $370,337,609. In addition, the fund had $12,223,378 of capital losses realized after October 31, 2014, which were deferred for tax purposes to the first day of the following fiscal year. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2014 and December 31, 2013 were as follows: ordinary income $38,650,359 and $23,014,856, and long-term capital gains $128,661,175 and $96,828,664, respectively. During the period ended December 31, 2014, as a result of permanent book to tax differences, primarily due to the tax treatment for dividend reclassification, the fund decreased accumulated undistributed investment income-net by $1,698 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2014 was approximately $30,700 with a related weighted average annualized interest rate of 1.10%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with the Manager, the management fee is payable monthly, based on the following annual percentages of the value of the fund’s average daily net assets: .65% of the first $1.5 billion; .625% of the next $500 million; .60% of the next $500 million; and .55% over $2.5 billion.The effective management fee rate during the period ended December 31, 2014 was .65%. The Agreement also provides for an expense reimbursement from the Manager should the fund’s aggregate expenses (excluding taxes and brokerage commissions) exceed 1% of the value of the fund’s average daily net assets for any full fiscal year. During the period ended December 31, 2014, there was no reduction in expenses pursuant to the Agreement. (b) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash 22 balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended December 31, 2014, the fund was charged $416,679 for transfer agency services and $27,983 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $1,674. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended December 31, 2014, the fund was charged $87,048 pursuant to the custody agreement. During the period ended December 31, 2014, the fund was charged $7,771 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $826,464, custodian fees $35,254, Chief Compliance Officer fees $1,851 and transfer agency fees $74,018. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2014, amounted to $664,388,212 and $759,520,133, respectively. At December 31, 2014, the cost of investments for federal income tax purposes was $1,148,624,402; accordingly, accumulated net unrealized appreciation on investments was $370,337,609, consisting of $375,013,206 gross unrealized appreciation and $4,675,597 gross unrealized depreciation. 24 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors The Dreyfus Fund Incorporated We have audited the accompanying statement of assets and liabilities of The Dreyfus Fund Incorporated, including the statement of investments, as of December 31, 2014, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2014 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of The Dreyfus Fund Incorporated at December 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 26, 2015 The Fund 25 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports 86.10% of the ordinary dividends paid during the fiscal year ended December 31, 2014 as qualifying for the corporate dividends received deduction. For the fiscal year ended December 31, 2014, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $20,448,564 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2015 of the percentage applicable to the preparation of their 2014 income tax returns. Also, the fund hereby reports $.0410 per share as a short-term capital gain distribution and $.1195 per share as a long-term capital gain distribution paid on March 31, 2014 and the fund also reports $.2020 per share as a short-term capital gain distribution and $.9445 per share as a long-term capital gain distribution paid on December 22, 2014. 26 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on July 15-16, 2014, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Fund 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for the various periods, except for the one- and two-year periods when the fund’s performance was at the Performance Group medians and the one- and five-year periods when the fund’s performance was above the Performance Universe medians.The Board noted the proximity to the median in certain of the periods when the fund’s performance was below the Performance Group and/or Performance Universe median(s). Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index and noted that the fund’s return was above the index in five of the ten years. 28 The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was at the Expense Group median, the fund’s actual management fee was at the Expense Group median and slightly below the Expense Universe median and the fund’s total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s overall performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. 30 The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. The Fund 31 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and busi- nesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Nathan Leventhal (71) Board Member (2009) Principal Occupation During Past 5Years: • Chairman of the Avery-Fisher Artist Program (1997-2014) • Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Membership During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 52 ————— Robin A. Melvin (51) Board Member (2014) Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 32 Roslyn M. Watson (65) Board Member (2014) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 70 ————— Benaree Pratt Wiley (68) Board Member (2009) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Membership During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 70 The Fund 33 BOARD MEMBERS INFORMATION (Unaudited) (continued) INTERESTED BOARD MEMBERS J. Charles Cardona (58) Board Member (2014) † Principal Occupation During Past 5Years: • President and a Director of the Manager, Executive Vice President of the Distributor, President of Dreyfus Institutional Services Division (2008-present) No. of Portfolios for which Board Member Serves: 38 J. Charles Cardona is deemed to be an “interested person” (as defined in the Act) of the fund as a result of his affiliation with The Dreyfus Corporation. ————— Gordon J. Davis (73) Board Member (2012) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-2014) • The Phoenix Companies, Inc., a life insurance company, Director (2000-2014) No. of Portfolios for which Board Member Serves: 62 Gordon J. Davis is deemed to be an “interested person” (as defined in the Act) of the fund as a result of his affiliation with Venable LLP, which provides legal services to the fund. ————— Isabel P. Dunst (67) Board Member (2014) Principal Occupation During Past 5Years: • Partner, Hogan Lovells LLP (1990-present) No. of Portfolios for which Board Member Serves: 38 Isabel P. Dunst is deemed to be an “interested person” (as defined in the Act) of the fund as a result of her affiliation with Hogan Lovells LLP, which provides legal services to BNY Mellon and certain of its affiliates. ————— † J. Charles Cardona was elected as a Board Member of the fund on February 27, 2014. Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L.Alexander, Jr., Emeritus Board Member Whitney I. Gerard, Emeritus Board Member Arthur A. Hartman, Emeritus Board Member George L. Perry, Emeritus Board Member 34 OFFICERS OF THE FUND (Unaudited) The Fund 35 OFFICERS OF THE FUND (Unaudited) (continued) 36 For More Information Ticker Symbol: DREVX Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Joseph S.
